UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-5107



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL WAYNE CAMDEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(CR-03-168)


Submitted:   February 17, 2006             Decided:   March 9, 2006


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry N. Grimes, TERRY N. GRIMES, P.C., Roanoke, Virginia, for
Appellant. John L. Brownlee, United States Attorney, R. Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael Wayne Camden pled guilty, pursuant to a written

plea agreement, to possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2000).             The plea agreement

included     the   following   provision,   entitled    “Career   Offender

Status:”    “I understand, and am on notice, that regardless of any

action by the government, that because of my prior criminal record

I will, for sentencing purposes, most likely be treated as an

“Armed Career Criminal” under Guideline Section 4B1.4 and Title 18

United States Code Section 924(e), that is, I have been previously

convicted of at least three (3) felony drug offenses or crimes of

violence.”     Based on a total offense level of 30 and criminal

history category VI, the presentence report concluded that Camden’s

guideline range was 168 to 210 months in prison.          U.S. Sentencing

Guidelines Manual Ch. 5, Pt. A (sentencing table).                However,

because the statutory minimum sentence was fifteen years under the

Armed Career Criminal Act, 18 U.S.C.A. § 924(e)(1) (West 2000 &

Supp. 2004), which was greater than the low end of the guideline

range, the presentence report recommended the statutory minimum

sentence (180 months imprisonment) as the bottom of the guideline

range.     The court sentenced Camden to 185 months imprisonment.

Camden has timely appealed.

            Camden first claims that the district court erred in

denying his motion to dismiss the indictment pursuant to the Speedy


                                   - 2 -
Trial Act.    Under the Speedy Trial Act, an indictment must be filed

within thirty days from the date on which a defendant is arrested,

18 U.S.C. § 3161(b) (2000), and the trial must commence within

seventy days of the filing date of the indictment or the date of a

defendant’s initial appearance, whichever is later.               18 U.S.C.A.

§   3161(c)(1)   (West    2000   &   Supp.   2005).     Certain   delays   are

excludable when computing the time within which a defendant must be

indicted or his trial must commence.           18 U.S.C. § 3161(h)(1)-(9)

(2000). Camden concedes that he was arrested within thirty days of

his indictment.    He also concedes that the trial date fell within

seventy days from the date of his initial appearance, excluding

delays   resulting       from    pretrial    motions     and   continuances.

Accordingly, he cannot establish a violation of the Speedy Trial

Act. Because the delay between Camden’s initial appearance and his

trial date was less than six months, we also find no violation of

his Sixth Amendment right to a speedy trial.           See Doggett v. United

States, 505 U.S. 647, 651-52 (1992); Barker v. Wingo, 407 U.S. 514,

530 (1972).

             Camden next argues that the district court failed to

comply with Fed. R. Crim. P. 11 because it did not specifically

inform him of the statutory mandatory minimum sentence he faced.

Because Camden did not move in the district court to withdraw his

guilty plea, his challenge to the adequacy of the Rule 11 hearing




                                     - 3 -
is reviewed for plain error.           See United States v. Martinez, 277

F.3d 517, 525 (4th Cir. 2002).

            To demonstrate plain error, an appellant must establish

that an error occurred, that it was plain, and that it affected his

substantial rights.         United States v. Olano, 507 U.S. 725, 731-32

(1993); United States v. Hughes, 401 F.3d 540, 547-48 (4th Cir.

2005).     If an appellant meets these requirements, the court’s

“discretion is appropriately exercised only when failure to do so

would    result   in    a   miscarriage   of   justice,    such   as   when   the

defendant is actually innocent or the error seriously affects the

fairness, integrity or public reputation of judicial proceedings.”

Hughes, 401 F.3d at 555 (internal quotation marks and citation

omitted).

            Here,      there   was   error,    because    the   district   court

violated Rule 11(h) by failing to inform Camden at his guilty plea

hearing that he faced a statutory minimum sentence of fifteen years

imprisonment.       The error was plain because it was “clear” or

“obvious.”     Olano, 507 U.S. at 734 (stating that for purposes of

plain error review, “‘[p]lain is synonymous with ‘clear’ or,

equivalently, ‘obvious.’”).          However, we find that the error did

not affect Camden’s substantial rights.

            An error is substantial if it was so prejudicial as to

affect the outcome of the proceedings.            Id. at 734; Martinez, 277

F.3d at 532.      In the guilty plea context, to prove that an error is


                                      - 4 -
substantial, the defendant must show that he would not have pled

guilty but for that error.       Martinez, 277 F.3d at 532.     Camden does

not allege that, but for the Rule 11 error, he would not have pled

guilty.      Moreover, the indictment placed Camden on notice of a

potential enhanced penalty because he was charged under § 924(e)

and the plea agreement specifically informed him that he would

“most likely be treated as an ‘Armed Career Criminal.’” Cf. United

States v. Goins, 51 F.3d 400 (4th Cir. 1995) (holding that failure

to inform defendant during plea hearing that guilty plea would

result in mandatory minimum sentence constituted reversible error

where defendant moved to withdraw his guilty plea and the mandatory

minimum was not mentioned in either the indictment or the plea

agreement).     Accordingly, we find that the error did not affect

Camden’s substantial rights and therefore does not amount to plain

error.

             Camden also challenges his sentence as an armed career

criminal.     A person who violates § 922(g)(1) and has at least three

prior convictions for violent felonies or serious drug offenses is

an   armed   career   criminal   subject    to   enhanced   penalties.   18

U.S.C.A. § 924(e)(1); USSG § 4B1.4.          Camden was designated as an

armed career criminal based on the following prior convictions:

attempt to kill, malicious wounding (1984), escape by force or

violence, malicious wounding (1987), breaking and entering, and

distribution of an imitation controlled substance.             We find that


                                    - 5 -
all of these convictions qualified as predicate offenses for

purposes of § 924(e).

          Finally, Camden challenges his sentence as an armed

career criminal under United States v. Booker, 543 U.S. 220 (2005).

Camden’s argument is foreclosed by United States v. Thompson, 421

F.3d 278 (4th Cir.), pet. for cert. filed (Oct. 25, 2005) (No. 05-

7266), in which this court held that the use of prior offenses to

invoke the statutory armed career criminal enhancement in § 924(e)

is permissible without indictment presentment or jury submission so

long as no facts extraneous to the facts necessary to support the

enhancement need be decided to invoke the enhancement. 421 F.3d at

282-84.    Here,   because   the    facts   necessary   to   support   the

application of the armed career criminal enhancement “inhere in the

fact of conviction,” there is no constitutional error under Booker.

          We therefore affirm Camden’s conviction and sentence. We

grant Camden’s motion to file a supplemental pro se brief and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                AFFIRMED




                                   - 6 -